The District Court of Mayagiiez rendered a decision in the above mentioned case under date of May 16 of the current year by which it dismissed the complaint and decreed and ordered that the commercial firm of Ramos & Suárez, do not obtain nor recover anything from the defendants Teodoro Forestier and Juan Ma. Pujáis with the costs against the plaintiff; and by a decision of August 13 last it dismissed the motion of the plaintiff applying for a new trial.
The plaintiff took an appeal fronl the foregoing n decisions through his attorney, Leopoldo Feliu, and there has been received in this Supreme Court for the hearing and determination of the appeal, &• copy of the record, which appears to be authenticated by Lucas Ramos, as the manager of the plaintiff firm.
Section 302 of the Code of Civil Procedure provides that copies of documents presented for the purposes of an appeal must be certified by the secretary of the district court of the attorneys, and in this case it cannot be alleged that the appellant has no attorney, because in the absence of the latter, such function should have been exercised by the secretary of the lower court, in strict compliance with the legal provision cited.
In view of the provisions of the aforesaid section of the Code of Civil Procedure, and rule 64 of the rules of this court, said appeal is dismissed with the costs against the appellant, and it is ordered that this decision be communicated for the proper purposes. ,

Dismissed. •

Justices Hernández, Figueras, MacLeary and Wolf concurred.
*748Mr. Chief Justice Quiñones did not take, part in tire decision of this case.